Citation Nr: 0432945	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
coronary artery disease and hypertension, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from May 1970 to 
January 1973.

This appeal arises from January and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that proposed and reduced a 
rating for coronary artery disease and hypertension from 100 
percent to 30 percent.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution. 

In March 1998, the veteran and his spouse testified before an 
RO hearing officer.  In June 1999, the veteran testified at a 
videoconference before a before a Veterans Law Judge who is 
no longer employed at the Board.  In April 2000, the Board 
remanded the case for additional development.  In May 2003, 
the Board remanded the case for another hearing.  In April 
2004, the veteran testified before the undersigned Veterans 
Law Judge.  

In November 2002, the veteran requested a total disability 
rating for compensation purposes based on individual 
unemployability.  This is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In January 1998 the RO proposed reducing the 100 percent 
rating in effect for coronary artery disease with 
hypertension to 30 percent.  In December 1998 the RO 
effectuated the reduction effective March 1, 1999. 

2.  The RO did not consider the provisions of 38 C.F.R. § 
3.343 at the time of the January 1998 proposed reduction or 
the December 1998 rating decision which reduced the veteran's 
100 percent rating coronary artery disease and hypertension 
to 30 percent and the rating is void ab initio.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
coronary artery disease and hypertension effective from March 
1, 1999 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.343 Diagnostic Code 7005 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For the purpose for granting the benefit sought, the 
Board finds that the requirements of the VCAA have been met. 

Factual Background

The record reflects that the RO established service 
connection for hypertension in January 1981 and assigned a 10 
percent rating under Diagnostic Code 7101.  The 10 percent 
rating was increased to 60 percent under Diagnostic Code 7005 
in October 1991 and the service-connected cardiovascular 
disability was recharacterized as coronary artery disease, 
status post myocardial infarction, with angina and 
hypertension.  

The veteran underwent a VA general medical examination in 
July 1995.  The report reflects that he had a history of 3 
myocardial infarctions in the 1980s and had exertional angina 
since those infarcts.  He took several medications daily.  
The veteran reported that he had a stroke in 1985 or 1986 and 
his right side was still weak.  There was no lympadenopathy 
or thyromegaly.  The heart had normal size, sounds, and 
rhythm.  Sitting blood pressure reading was 150/100.  The 
veteran could walk only 1/2 block due to shortness of breath.  
The lungs sounded clear.  The veteran reported mini-strokes 
wherein he would lose control of the right hand.  The 
diagnoses were: (1) hypertension, optimal control not 
achieved; (2) status post myocardial infarction times 4; (3) 
cephalic cyst; (4) angina (which would preclude a job with 
physical activity); and, (5) seizure disorder (last seizure 
was 2 years prior).  The physician felt that the veteran was 
unable to work as a math teacher and he was unable to do any 
physical work.  

In the cardiovascular portion of the examination in July 
1995, the examiner noted that climbing stairs caused angina 
and pain in the chest, neck, and arms, for which the veteran 
"pops" nitroglycerin.  There was no congestive heart 
failure, no arrhythmia, and only intermittent chest pains.  

In a September 1995 rating decision, the RO assigned a 100 
percent schedular evaluation effective from May 8, 1995, 
under Diagnostic Code 7005 on the basis of exertional angina, 
shortness of breath, and severe pain in the arms and neck 
after moderate exertion.  

A December 1997 compensation examination report shows that 
the veteran had a history of myocardial infarction.  A recent 
thallium stress test was abnormal.  He currently took four 
medications for hypertension, which were long-acting 
nitroglycerin (Imdur(r), 30 mg), aspirin, 325 mg, gemfibrozil, 
600 mg, and quinapril, 20 mg.  The veteran had indicated that 
ordinary physical activity did not produce symptoms, except 
during hot or cold weather.  The physician noted that the 
heart was not enlarged.  Rate and rhythm were normal.  Blood 
pressure reading was 153/86.  An electrocardiogram (EKG) was 
normal.  There was no pedal edema.  There was no shortness of 
breath and the lungs were normal.  The diagnoses were 
coronary artery disease with history of myocardial infarction 
several times; history of stroke; heart classification I or 
II; and, obesity.  

In a January 1998 rating decision, the RO notified the 
veteran that it intended to reduce the rating for coronary 
artery disease from 100 percent to 30 percent.  The rating 
decision set forth the findings of the December 1997 VA 
examination and the pertinent rating criteria.  No reference 
was made to the contents of 38 C.F.R. § 3.343.  The veteran 
was notified of the proposed reduction in January 1998 and of 
his appellate rights.

In January 1998, the veteran submitted a notice of 
disagreement (NOD) in which he reported that during the 
December 1997 compensation and pension examination, he did 
not report that ordinary physician activity produced no 
symptoms, but rather he reported that hot and cold weather 
seemed to make his symptoms worse.  He also reported that he 
had a stroke simultaneously with and due to one of his heart 
attacks.  He also reported that his physician had told him 
that his heart disability would get worse, not better.  Along 
with his NOD, the veteran submitted medical evidence in the 
form of a private medical report that reflects that he 
underwent cardiac catheterization in August 1997 at Robinson 
Memorial Hospital.  The report notes complaints of angina and 
dyspnea on exertion.  A main coronary artery was occluded.  
Ejection fraction was shown by catheterization to be 75 
percent.  

In March 1998, the veteran testified before an RO hearing 
officer that the December 1997 VA examination was only five 
minutes long and was not thorough.  He testified that any 
exertion caused chest pain and that walking from a parking 
lot to the hearing caused severe chest pain with neck and 
shoulder pain and shortness of breath.  He testified that he 
had occasionally chest pain even while resting, and that his 
nitroglycerin tablets were for that condition.  He reported 
that he did not work because of a cystic lesion in the brain.  
The veteran's spouse testified that the veteran was not very 
active at home and that walking short distances caused left 
arm pain.  

The veteran underwent a VA heart examination in July 1998.  
The physician reviewed the veteran's medications, which were 
nitroglycerin (Imdur(r), 60 mg), aspirin, 325 mg, gemfibrozil, 
600 mg, Tegretol(r), 200 mg, atenolol, 50 mg, Norvasc(r), 5 mg, 
hydrochlorothiazide, 25mg, lisinopril, 10 mg, famotidine, 40 
mg, and potassium chloride tablets.  The physician noted that 
the veteran's blood pressure reading was 138/93 and his pulse 
was 50 and regular.  Other signs appeared normal.  A previous 
EKG was reviewed and was normal.  The impression was that the 
veteran might be having angina with myocardial ischemia.  
Coronary artery bypass graft surgery was recommended for the 
blocked coronary artery.  The physician felt that it was 
extremely unlikely that a cystic brain lesion was of cardiac 
origin.  

In December 1998, the RO reduced the rating for coronary 
artery disease and hypertension from 100 percent to 30 
percent effective from March 1, 1999.  The rating decision 
set forth the pertinent evidence including the findings of 
the May 1998 VA examination, the hearing testimony, and the 
pertinent rating criteria.  No reference was made to the 
contents of 38 C.F.R. § 3.343.  The veteran was notified of 
the reduction in December1998 and of his appellate rights

A February 1999 exercise stress test report shows angina 
began 5 minutes and 40 seconds into the test.  The veteran 
complained of chest pain radiating to the neck.  METs at peak 
exercise was 7.  

According to a February 1999 functional assessment by Allied 
Health Rehab Center, repeated lifting of 12.6 pounds from 30 
inches to 63 inches in height produced complaint of shortness 
of breath.  Other tasks produced similar shortness of breath.  
After lifting a 19-pound weight from 18 inches to the floor, 
the veteran complained of angina.  Five repetitions of 
ascending and descending 8 stairs produced shortness of 
breath.  

The statement of the case was furnished in April 1999.  The 
statement of the case contains no reference to the contents 
of 38 C.F.R. § 3.343.

In April 1999, J. S., D.O., felt that more than light manual 
labor was not feasible.  

In June 1999, the veteran testified at the RO that his 
private physician, Dr. S., felt that any type of work might 
cause a heart attack.  He testified that any exertion or any 
exposure to hot weather caused angina.  He testified that he 
wore a nitroglycerin carrier around his neck and used it at 
least a couple times each week.  He reported that the dosage 
level of atenolol had recently been increased to 100 mg to 
help heart rhythm and decrease angina.  He recalled that he 
had recently undergone an exercise stress test but had to 
stop after about 4 minutes.  He had received Social Security 
Administration (SSA) benefits since 1988.  The veteran 
mentioned that he thought that his heart disease was 
affecting his lungs.  

In a September 2000 decision, the Board denied service 
connection for a left temporary cyst and remanded the issue 
of the reduction of the coronary artery disease rating back 
to the RO for additional development.  

VA medical records received since the September 2000 Board 
remand include an October 1999 VA chest X-ray report that 
notes that the heart was of normal size, shape, and in 
correct position.  The lungs also appeared to be normal.  A 
September 2000 VA computerized tomography (CT) study revealed 
a left ventricle ejection fraction of 53 percent.  

A May 2001 VA examination report reflects that the veteran 
took 8 medications for coronary artery disease and for 
hypertension and complained of shortness of breath.  The 
report notes that in September 2000 the veteran was able to 
exercise to 6.6 METs.  Neither nuclear tests nor EKGs 
confirmed prior myocardial infarction.  Blood pressure 
reading was 166/108 and pulse was 83.  Weight was 245.6 
pounds.  The heart was not enlarged to percussion.  There was 
no edema or other obvious abnormality.  The diagnoses were 
coronary artery disease with occluded left anterior 
descending coronary artery but without evidence of myocardial 
infarction; and, atypical chest pain.

Private medical records received since the September 2000 
Board remand include Robinson Memorial Hospital reports that 
reflect treatment at various times.  A January 1999 report 
reflects complaint of increased chest pain during hot and 
cold weather and with activity or about an hour of work.  
Shortness of breath resulted from most activity.  A December 
2000 disability assessment report attributes disability from 
working to major depression and to cognitive difficulties, 
possible due to a cystic brain lesion.  

A December 2000 SSA determination reflects that the veteran 
was disabled from employment due to affective disorders.  The 
disability from employment began in June 1986, at which time, 
the veteran stopped working for the county Sheriff's 
Department.

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge that his blood pressure had increased 
since 1998.  He testified that he had chest pains, fatigue, 
and shortness of breath.  He could mow his lawn over two-
days' time but could not shovel snow.  He could climb one 
flight of stairs, but not two.  He could not work at a job 
that required physical exertion because of chest pain.  He 
testified that he went for a VA check-up at the Canton, Ohio, 
clinic about every 6 months.  He reported that his blood 
pressure on the day of this hearing was 160/137.  

At the April 2004 hearing, the veteran testified regarding 
his symptoms and submitted a list of current medications, 
which totaled 11 medications, including bimonthly 
testosterone injections.  He submitted a waiver of his right 
to initial RO consideration of the evidence.  

Legal Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

The Board notes that by regulatory amendments effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating cardiovascular diseases, 
including hypertensive cardiovascular disease.  The new 
criteria are only applicable subsequent to January 12, 1998, 
while the old criteria may be applied both prior to, and 
after, January 12, 1998. See 38 U.S.C.A. § 5110 (West 1991).

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1997), a 30 percent rating was warranted for hypertensive 
cardiovascular disease with definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  A 60 percent rating required 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond midclavicular line, sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  A 100 percent rating required definite 
signs of congestive heart failure (CHF), more than sedentary 
employment precluded.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7007 (2001), a 30 percent rating requires a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute CHF in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating requires 
chronic CHF, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. (A note in the regulation indicates that one 
MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 millimeters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used 
to rate the veteran. 38 C.F.R. § 4.104 (2004).

38 C.F.R. § 3.105(e) provides guidelines for reductions of 
compensable disability evaluations.  

(e) Reduction in evaluation-compensation.  Where 
the reduction in evaluation of a service-connected 
disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The 
beneficiary will be notified and will be given 60 
days for the presentation of additional evidence to 
show that compensation payments should be continued 
at their present level.  If additional evidence is 
not received within that period, final rating action 
will be taken.  

38 C.F.R. § 3.105(e) (2003).  

The RO has complied with the due process requirements of 
38 C.F.R. § 3.105(e) in its reduction of the evaluation for 
coronary artery disease with hypertension from 100 percent 
disabling to 30 percent disabling.  The RO sent a notice 
letter and was given more than 60 days to present additional 
evidence.  

38 C.F.R. § 3.343(a) provides special restrictions from 
reducing total ratings.

Total disability ratings, when warranted by the severity 
of the condition and not granted purely because of 
hospital, surgical, or home treatment, will not be 
reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all 
the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while 
working or actively seeking work or whether the symptoms 
have been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, 
and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination 
after a period of employment (3 to 6 months).  

The United States Court of Appeals for Veterans Claims has 
held that, where the provisions of 38 C.F.R. §§ 3.343 are not 
appropriately applied, the decision to reduce a veteran's 
disability evaluation will be found void ab initio (from the 
beginning) as not in accordance with law.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992).

The record shows that the veteran was properly notified of 
the January 1998 proposed reduction and the December 1998 
reduction of his compensation benefits.  The VA has complied 
with 38 C.F.R. § 3.105. 

The record shows that the January 1998 and the December 1998 
rating actions and the statement of the case failed to 
adequately consider 38 C.F.R. § 3.343 (a) at the time it made 
its decision to reduce the veteran's 100 percent rating for 
coronary artery disease with hypertension.  This failure 
cannot be cured by subsequent examination or action by VA; 
rather, the December 1998 rating decision is void ab initio.  
See Dofflemyer, supra.  Accordingly, restoration of a 100 
percent rating for coronary artery disease effective from 
March 1, 1999 is warranted.


ORDER

Restoration of a 100 percent schedular rating for coronary 
artery disease with hypertension effective from March 1, 1999 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



